DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-3, 5 and 7-10 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Feb. 23, 2021 with no amendment, has been entered and made of record. 

Response to Arguments
Applicant's arguments dated Feb. 23, 2021 have been fully considered, but they are not persuasive.  
Claim 1 has not been amended, and Applicant argues (Remarks, p. 3)
Applicant submits that FIG. 1 of Cho illustrates the transistor TR 2 having the channel region C2 in the substrate SUB.  Paragraph [0062] of Cho teaches “the substrate SUB may be a semiconductor substrate.  For example, the substrate SUB may include Group IV atoms such as silicon (Si).”  That is, the channel region C2 includes silicon, not the oxide semiconductor.

Examiner respectfully disagrees.  It is not the “channel C2”, but the “substrate SUB” that may include Group IV atoms such as silicon (Si)”according to FIG. 1 and para. [0062] taught by Cho.  FIG. 1 and para. [0062] of Cho merely teaches that the “substrate SUB” may include “silicon (Si)”, and that does not necessarily mean that both of the “channel regions  C1 and C2” are made of “silicon (Si)” only.  
For example, a prior art, Xing et al. (US 2018/0006129 A1), teaches the concept that “the semiconductor channel layer 10 may be disposed on a substrate (not shown), and the substrate may semiconductor substrate … mentioned above may include a silicon substrate … the materials of the semiconductor channel layer 10 may include oxide semiconductor materials” (emphasis added, Xing, FIG. 1, [0029]).  Thus, it is not necessarily true that “the channel region C2 includes silicon, not the oxide semiconductor”.
Applicant further argues (Remarks, p. 4)
Applicant submits that this disclosure of Cho cannot be relied on to provide a sufficient rational for rejecting the claimed features because the electrode DE and GE2 are separated from the channel region C2.

Examiner respectfully disagrees.  It is not the “channel formation region C2” but “2nd transistor TR2” that “comprises an oxide semiconductor, i.e., 2nd gate electrode GE2, in (around) a channel formation region, i.e., channel C2”.  Examiner understands that Applicant may intend to mean that the “channel formation region” of the “2nd transistor” comprises, i.e., is made of, an “oxide semiconductor”.  In other words, Applicant may intend to mean that the “channel formation region” chemically, e.g., by a doping process, comprises the material “oxide semiconductor” different from the material “silicon (Si)”.
However, claim 1 fails to clearly recite such feature.  For example, “a channel formation region” is not necessarily a “channel” itself, and it may mean the physical regions of the channel itself and its surrounding regions.  Examiner notes that claim 1 recites a material “silicon” with respect to what the “1st transistor” comprises, whereas it recites an element “an oxide semiconductor” with respect to what the “2nd transistor” comprises.
In this regard, Examiner’s interpretation reasonably reads on under the broadest reasonable interpretation.  That is, Cho clearly teaches the concept that “TR2” physically comprises an element “transparent metal oxide conductor GE2” in the vicinity of a region defined by the “2nd channel region C2”.  Examiner further notes that, in the same manner, Cho also clearly physically comprises a “silicon substrate SUB” that is in the vicinity of a region defined by the “1st channel region C1”.  Examiner respectfully submits that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner suggests further clarification, e.g., “a first transistor comprising a channel formation region that comprises silicon and a second transistor comprising a channel formation region that comprises an oxide semiconductor”.
Accordingly, claim 1 is not allowable.
Claims 3 and 7-8 depend from claim 1, and are not allowable at least for the same reason above.
Claim 2 recites the similar limitations as in claim 1, and is not allowable for the same reason above (Remarks, p. 4).
Claims 5 and 9-10 depend from claim 2, and are not allowable at least for the same reason above.
Examiner maintains his decision, and provides succinct explanation as described above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571)270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Mar. 4, 2021

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***